                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 GAY M. STORY
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 17-651-JWD-RLB
 OUR LADY OF THE LAKE
 PHYSICIAN GROUP

                                     RULING AND ORDER

       This matter comes before the Court on the Motion for Summary Judgment (Doc. 44) filed

by defendant Our Lady of the Lake Physician Group. Plaintiff Gay M. Story opposes the motion.

(Doc. 47). The defendant has filed a reply brief in support of its motion. (Doc. 50). Oral argument

is not necessary. After careful consideration of the parties’ arguments, the facts in the record, and

the applicable law, and for the following reasons, the defendant’s motion (Doc. 44) is granted.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Gay Story (“Dr. Story”), who is an African-American female, filed suit on

September 18, 2017, alleging that she was discriminated against on the basis of her race, sex, and

age when Our Lady of the Lake Physician Group (“OLOL”) fired her. On November 15, 2017,

she filed an amended complaint. (Doc. 19). OLOL moved for dismissal of Dr. Story’s retaliation

claim and state-law claim under La. Civil Code Article 2315. (Doc. 24). On April 20, 2018, the

Court granted the motion for partial dismissal. (Doc. 29). OLOL answered the remaining claims.

(Doc. 30). On August 30, OLOL moved for summary judgment on all remaining claims. (Doc.

44).
       A.      Relevant Facts

       On February 22, 2015, OLOL hired Dr. Story to work in its new Endocrinology Clinic.

Our Lady of the Lake Physician Group is a wholly-owned subsidiary of Our Lady of the Lake

Regional Medical Center in Baton Rouge, Louisiana. (Doc. 44-35 at 2). In accordance with its

standard procedure, OLOL offered Dr. Story a two-year employment agreement based on a fixed

annual salary of $275,000. (Docs 44-4 at 7–8; Doc. 44-5 at 1; Doc. 44-6). At the conclusion of

the fixed-compensation period, Dr. Story’s salary would shift to a production-based model of

compensation––which is the norm for all full-time physicians at OLOL. (Doc. 44-4 at 7–8; Doc.

44-5 at 1).

       In October 2016, four months before the scheduled expiration of the contract and the term

of fixed compensation, Dr. Story requested that the fixed-compensation term be extended for two

additional years. (Doc. 44-4 at 14–17; Doc. 44-17 at 1). Jamy Richard, VP of Finance, performed

an analysis of Dr. Story’s compensation in relation to her level of production over a 12-month

period. (Doc. 44-5 at 1–2). Richard concluded that OLOL was overpaying Dr. Story by $125,000

per year based on her production and that Dr. Story’s Endocrinology Clinic coworkers were

exceeding her level of production. (Id.). Accordingly, OLOL’s Senior Leadership Group voted

unanimously not to extend the two-year term of fixed compensation, thus guaranteeing that Dr.

Story’s compensation would soon be based on her productivity. (Doc. 44-4 at 13). At Dr.

Chastain’s request, Dr. Story sent an email in October 2016 with a list of concerns she felt

“hindered [her] ability to get [her] production numbers up.” (Doc. 47-5 at 1; see also Doc. 44-4 at

8–9 & Doc. 44-17 at 1).

       On November 11, 2016, Richard, Dr. Curtis Chastain (President and Medical Director),

and LaDonna Green (VP of Operations) met with Dr. Story to inform her of the leadership group’s



                                                2
decision and to give Dr. Story “an understanding of what needed to be done . . . to help her get to

where she needed to be from a productivity standpoint, so she wouldn’t take a cut in salary.” (Doc.

44-4 at 22). This was the sole purpose of the meeting. (Id. at 22–23; Doc. 44-17 at 1).

       At the meeting, Dr. Chastain first informed Dr. Story that her salary request was denied.

(Doc. 44-17 at 1). He then told her that her performance was below expectations, but that the

purpose of the meeting was to discuss opportunities for improvement to avoid a production-related

decrease in salary beginning in February 2017. (Doc. 44-4 at 22 & 24). Dr. Story responded by

pointing to a number of barriers she believed prevented her from seeing more patients, many of

which––according to OLOL––were covered in her prior email and had already been resolved by

that point. (Doc. 44-4 at 25; Doc. 47-11 at 8–9; Doc. 44-20 at 1). At this point, the accounts of the

meeting diverge.

       According to OLOL, Dr. Chastain committed to removing any barriers to Dr. Story’s

ability to see patients and sought to discuss several specific ways in which Dr. Story could increase

her production. (Doc. 44-4 at 14–17). The three action items included Dr. Story: (1) billing 32

hours of patient visits per week; (2) no longer screening referrals from other doctors; and (3)

conducting inpatient consultations of endocrinology patients in the hospital (which were being

provided by a third-party organization). (Id. at 15; Doc. 44-18 at 17–18).

       According to those present at the meeting, Dr. Story opposed the idea of inpatient

consultations at the hospital, and immediately became angry and aggressive. (Doc. 44-5 at 2; Doc.

44-17 at 2; Doc. 44-18 at 18–19; Doc. 44-19 at 4–6). Dr. Story began behaving “irrationally” and

stating that this would be unacceptable. (Doc. 44-4 at 26–27; Doc. 44-17 at 2; Doc. 44-18 at 18).

She stated that she did not know who Richard was and did not “like the smirk on [her] face.” (Doc.

44-17 at 2).



                                                 3
       Dr. Chastain testified that if Dr. Story simply disagreed with the ways in which to improve

her performance, “she’d probably still be employed today.” (Doc. 44-4 at 29). Instead, “she

became very aggressive, very angry, [had] very pressured speech, taunting, questioning my

integrity, questioning my colleagues’ integrity, . . . and saying she’d been singled out.” (Id. at 29–

30). Dr. Chastain said that it became “terribly frightening” and the room was “not a safe

environment any longer,” and that Dr. Story refused to stop yelling. (Id. at 30). “I finally had to

stand up and open the door and ask her to leave.” (Id.). According to Dr. Chastain, the three were

“afraid to leave the room” after Dr. Story walked out for fear they would “bump into her again.”

(Id. at 33). Dr. Chastain considered calling security. (Doc. 44-17 at 2).

       LaDonna Green testified that she had never seen anyone in a professional setting behave

the way Dr. Story did at the meeting, that she “raised her voice,” became “really angry[,] and

would not let anyone else around the room say anything.” (Doc. 44-19 at 4). Green had “never

seen anything like that in [her] life.” (Id.). Green stated that Dr. Story continually yelled at Dr.

Chastain about hospital consultations and that she was “stunned” because she had “never seen [Dr.

Story] come at anyone in this manner.” (Id. at 6). The meeting left Green “shaken” and “upset,”

believing that “[w]e would never be able to talk with Dr. Story about anything if she’s going to

behave like this.” (Id. at 8–9). Green physically moved her chair away from Dr. Story during the

meeting. (Doc. 44-20 at 1–2).

       Richard testified that Dr. Story “did not like [the] idea” of seeing hospital patients and

became “completely irate, very insubordinate, very unprofessional, was screaming and got very

aggressive, at which point Dr. Chastain said ‘we need to end this meeting.’” (Doc. 44-18 at 18).

Richard was confused by Dr. Story’s anger because the purpose of the meeting was “how can we

help you get your numbers up? What can we do to help you?” (Id. at 19). She testified that after



                                                  4
stating three times that the meeting was over, Dr. Chastain finally stood up and opened the door.

(Id. at 20).

        Additionally, two administrative assistants sitting at a desk outside the conference room

told National Labor Relations Board (“NLRB”) investigators that they heard a woman yelling

“loudly” and in an “angry” manner, such that the two felt they might need to call security because

the situation seemed “tense, uncomfortable, and a bit frightening.” (Doc. 44-26 at 2).

        Dr. Story states that she agreed during the meeting to conduct hospital consultations and

did not express any opposition to doing so. (Doc. 47-9 at 8). She denies that she “became loud or

aggressive or threatening or inappropriate in that meeting in any way.” (Id. at 9). She stated that

that she became “animated” and “raised my voice” while Dr. Chastain “raised his voice.” (Id. at

10). She could not think of any reason why any person outside the room would have heard her.

(Id. at 11). She agreed that Dr. Chastain asked her several times to leave the meeting, but that she

refused to do so at first because she “couldn’t believe what was going on with the attacks.” (Id. at

12).

        In the affidavit supporting her complaint to the National Labor Relations Board (see infra

Section I.B.), Dr. Story corroborated that Dr. Chastain and Green discussed with her at the meeting

her practice of reviewing and denying patient referrals from other physicians. (Doc. 47-11 at 8–9).

She testified that Richard informed her that her productivity was lower than her coworkers’,

despite the fact that they worked less frequently. (Id. at 9). Richard’s analysis accounted for the

discrepancy by extrapolation, finding that if the coworkers worked the same amount of hours as

Dr. Story, their production would be higher. (Id.). When Dr. Story responded to this with an

explanation for the disparity, Richard “rolled her eyes.” (Id.). When she rolled her eyes a second




                                                 5
time, Dr. Story asked “why are you being so disrespectful?” (Id.). Richard did not respond. (Id.).

Then Dr. Chastain began discussing hospital consultations. (Id. at 9–10).

       When Dr. Story suggested that a group of doctors could establish a rotation for hospital

calls, Dr. Chastain replied that it would “be up to them if they choose to be on hospital

[consultations].” (Doc. 47-11 at 10). Dr. Story asked, “can you just meet with us and talk about

our concerns?” to which Dr. Chastain replied, “we are not here to discuss that” and “okay, this

meeting is over.” (Id.). Dr. Chastain “got up, walked to the door and opened it, and stated ‘you

can leave now.’” (Id.). He was “visibly angry” and Dr. Story was “stunned,” such that she did not

“get up right away.” (Id.). She then stated “I cannot believe this” and stood up, saying “sir, sir,

what are you doing?” (Id.). While Dr. Chastain stood with the door open, Dr. Story stated that it

did not make any sense to evaluate her based on the number of patients she sees, and asked “[d]oes

it make any sense to judge you by how many meetings you attend each day?” (Id.).

       After further back and forth, Dr. Story remarked that “this must be why physicians are

leaving the medical profession because of how they are treated by the administration,” and Dr.

Chastain replied “maybe you should decide to leave yourself.” (Doc. 47-11 at 11). Dr. Story stated,

“I know this was a preplanned meeting meant to intimidate and attack me.” (Id.).

       In her declaration, Dr. Story stated that she did not “behave in any way that was aggressive,

belligerent, irrational, insubordinate, unprofessional, extreme, angry, abrupt, loud, threatening, or

inappropriate.” (Doc. 47-5 at 1).

       Richard, Green, and Dr. Chastain discussed the meeting immediately afterward, with Dr.

Chastain concluding that Dr. Story’s behavior left administration no choice but to fire her. (Doc.

44-4 at 34; Doc. 44-17 at 2). The following Monday, Green and Tracy Taylor, a human resources

employee, met with Dr. Story and informed her that her contract was being terminated. (Doc. 44-



                                                 6
19 at 10–11; Doc. 44-20 at 2). OLOL terminated the agreement under the “no cause” provision,

which provided 90 days’ pay. (Doc. 44-19 at 11; Doc. 44-20 at 2). This is OLOL’s standard

operating procedure because it permits “the physician to depart without negative impact on their

record or reputation and affords compensation through the notice period as outlined in the contract,

thereby providing a buffer during any period of unemployment.” (Doc. 44-1 at 8; see also Doc.

44-20 at 2 & Doc. 44-23 at 1). Despite the fact that OLOL terminated Dr. Story’s employment,

the human resources official who processed the Separation Notice selected “resigned/quit” because

Dr. Story initially requested that she be permitted to resign. (Doc. 47-19 at 1). A subsequent notice

demonstrates that Dr. Story was terminated. (Id. at 2).

       B.      Administrative Proceedings

       Following her termination, Dr. Story filed a complaint with the National Labor Relations

Board (“NLRB”) alleging that she was fired in retaliation for sending the October 2016 email

regarding administrative issues that hindered her productivity. (Doc. 44-27). The complaint did

not allege discrimination on the basis of her race, sex, or age. (See id.). The NLRB dismissed her

complaint on June 30, 2017, concluding that OLOL had addressed her concerns when she had

voiced them previously, that no witness corroborated her version of events at the November 11,

2016 meeting, and that she did not submit any evidence disputing OLOL’s assertion that it fired

her based solely on her conduct at the meeting. (See Doc. 44-29 at 1). She appealed the NLRB’s

decision, and the NLRB denied her appeal. (See Doc. 44-30).

       Dr. Story also filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”), but later withdrew her Charge. (See Doc. 44-31). She then filed suit in

this court, bringing claims under Title VII (race and sex discrimination, plus retaliation), the Age

Discrimination in Employment Act (“ADEA”) (age discrimination), the Louisiana Employment



                                                 7
Discrimination Law (“LEDL”) (race and sex discrimination), 42 U.S.C. § 1981 (race

discrimination), and La. Civil Code art. 2315. (Doc. 19 at 1). Her retaliation and Civil Code art.

2315 claims have been dismissed. (See Doc. 29).

       C.      Parties’ Arguments

       OLOL first argues that it is exempt from the LEDL as a religious and nonprofit

organization, and devotes a significant portion of its brief to arguing its status as both a religious

organization and a nonprofit. (Doc. 44-1 at 10–18). Dr. Story conversely argues that OLOL is

neither a religious organization nor nonprofit. (Doc. 47 at 10–14).

       Next, OLOL consolidates its arguments with respect to race, sex, and age discrimination

(which encompasses all of Dr. Story’s remaining claims), arguing that Dr. Story cannot establish

a prima facie case of discrimination because she cannot demonstrate that OLOL treated similarly

situated employees more favorably. (Doc. 44-1 at 21–23). Essentially, OLOL claims that Dr. Story

cannot identify any comparators because she cannot show that any other employee engaged in

identical conduct and was not terminated. OLOL points to the testimony of the five witnesses to

the meeting that they had never observed similar conduct by any other employee. (Id. at 22–23).

       OLOL devotes the rest of its brief to arguing that even if Dr. Story could establish a prima

facie case, she cannot demonstrate that OLOL’s legitimate, nondiscriminatory reason for firing

her (her conduct at the meeting) is a pretext for discrimination. Specifically, OLOL asserts that in

addition to the complete lack of any evidence of race, sex, or age discrimination submitted by Dr.

Story, the demographics of its employees “belie any suggestion of discrimination.” (Doc. 44-1 at

25). OLOL then points to Dr. Story’s conduct toward coworkers and NLRB/EEOC personnel as

evidence that she characteristically becomes hostile and confrontational when things “are not

meeting her own expectations.” (Id. at 26–29).



                                                  8
         In response, Dr. Story points to white coworkers, Drs. Kilpatrick (male) and Johnson

(female), who are similarly situated and who were “never required to do hospital consults,” while

Dr. Chastain told Dr. Story during the fateful meeting that “she would be required to do them.”

(Doc. 47 at 17). She claims that Dr. Kilpatrick and Dr. Johnson also screened and denied referrals,

but were not penalized for doing so. (Id. at 17). She then claims that Dr. Johnson was described

as “loud” and was permitted to “raise her voice” on various occasions. (Id. at 18). For her age-

discrimination claim, Dr. Story identifies Sheri Ammons (a nurse practitioner) and Ivan Gamboa

(a physician in endocrinology) as comparators. (Id. at 16).

         Regarding Dr. Story’s conduct at the meeting, which she acknowledges is a “difference

that [OLOL] identifies between Dr. Story and the other employees,” Dr. Story argues that she has

“fallen prey to an insidious stereotype: that of the ‘angry black woman,’” before citing to a district

court opinion from the Eastern District of Michigan and one from the Northern District of Illinois.

(Doc. 47 at 17–18). Dr. Story argues that the five individual witnesses’ characterizations of her as

“angry, irrational, aggressive, disrespectful, ugly, wildly inappropriate, and the like portray Dr.

Story as sub-human and establish racial animus.” (Id. at 20). She also claims that OLOL’s reasons

for terminating Dr. Story “shifted,” demonstrating pretext, because one of the Separation Notices

it sent to the Louisiana Workforce Commission lists “resigned/quit” as the reason for separation.

(Id.).

         In its reply, OLOL addresses Dr. Story’s “bizarre” stereotyping argument and points out

that one of the people at the meeting, LaDonna Green, is herself an African-American woman, and

states that Dr. Story’s argument “masks the established fact that OLOL would have terminated

anyone who acted in this manner.” (Doc. 50 at 1–2) (emphasis omitted). Plus, OLOL had




                                                  9
terminated two white male doctors (including one under 40 years old) for conduct-related issues

during the same time period. (Id. at 2).

        OLOL also notes that “simply disputing the underlying facts of an employer’s decision is

not sufficient to create an issue of pretext.” (Doc. 50 at 2) (citing LeMaire v. La. Dep’t of Transp.

& Dev., 480 F.3d 383 (5th Cir. 2017)). Instead, the proper inquiry is whether the employer’s stated

reason––accurate or not––was the actual reason for its decision. (Id. at 3).

        OLOL further contends that Dr. Story’s two comparators, in addition to being different

because they did not engage in conduct similar to hers at the meeting, are not similarly situated

because they are part-time, and were never supposed to do hospital consultations. (Doc. 50 at 5).

It claims that Dr. Story also attempted to use a nurse practitioner as a compactor, who would not

be similarly situated because of the obvious differences between a physician and nurse practitioner.

(Id. at 6).

        With respect to Dr. Story’s argument that Dr. Johnson was “loud” and raised her voice,

there is no evidence that Dr. Johnson engaged in conduct remotely similar to Dr. Story’s, and Dr.

Johnson testified that she has never screamed at anyone or acted aggressively at work. (Doc. 50 at

7). OLOL points out that Dr. Story’s arguments with respect to her production are irrelevant, as

OLOL never told her that she would be terminated if she did not see more patients. (Id. at 8–9).

Instead, her salary would decrease because she, as any other OLOL physician, would be moved to

a production-based compensation model. (Id.). OLOL asserts that Dr. Story’s disagreement with

its characterization of her behavior at the meeting is not sufficient to show pretext. (Id. at 9–10).

                                 II. STANDARD OF REVIEW

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.



                                                 10
56(a). “Only disputes over facts that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of material fact is genuine if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

       The moving party “always bears the initial responsibility of informing the district court of

the basis for its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine [dispute] of material fact.” Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986) (internal quotation marks omitted). In responding to a properly supported

motion for summary judgment, the nonmoving party “must do more than simply show that there

is some metaphysical doubt as to the material fact.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). The nonmovant must “go beyond the pleadings” and

submit competent evidence demonstrating “specific facts showing that there is a genuine [dispute]

for trial.” Celotex, 477 U.S. at 324 (internal quotation marks omitted). If the evidence is “merely

colorable, or is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 249 (citations omitted).

       The Fifth Circuit has further explained:

       In resolving the motion, the court may not undertake to evaluate the credibility of
       the witnesses, weigh the evidence, or resolve factual disputes; so long as the
       evidence in the record is such that a reasonable jury drawing all inferences in favor
       of the nonmoving party could arrive at a verdict in that party's favor, the court must
       deny the motion.

Int’l Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).




                                                  11
                                               III. DISCUSSION

         A.       Title VII and 42 U.S.C. § 19811

         As an initial matter, the Court notes that Dr. Story’s LEDL claim should be analyzed

together with her Title VII and § 1981 claims because as “the analysis applicable to . . . Title VII

claims also governs” LEDL claims.2 Minnis v. Bd. of Supervisors of La. State Univ. and Agric.

and Mech. Coll., 55 F. Supp. 3d 864, 884–85 (M.D. La. 2014); see also La Day v. Catalyst Tech.,

Inc., 302 F.3d 474, 477 (5th Cir. 2002) (analyzing LEDL and Title VII claims together using Title

VII analysis because the LEDL and Title VII are “substantively similar”).

         Title VII of the Civil Rights Act of 1964 prohibits employers from discriminating against

employees on the basis of race or sex, among other characteristics. 42 U.S.C. § 2000e–2(a)(1).

When relying on circumstantial evidence of discrimination, a Title VII/§ 1981 plaintiff must first

establish a prima facie case of employment discrimination: (1) she belongs to a protected class;

(2) she was qualified for her position; (3) she suffered an adverse employment action; and (4) a

similarly situated individual outside of her protected class was treated more favorably “under

nearly identical circumstances.” Carr v. Sanderson Farms, Inc., 665 F. App’x 335, 337 (5th Cir.

2016) (citing Paske v. Fitzgerald, 785 F.3d 977, 985 (5th Cir. 2015)).

         If the plaintiff establishes a prima facie case, a presumption of discrimination is created,

and the burden shifts to the employer to “articulate some legitimate, nondiscriminatory reason for

the employee’s rejection, which must be legally sufficient to justify a judgment for the defendant.”

Rogers v. Pearland Ind. Sch. Dist., 827 F.3d 403, 408 (5th Cir. 2016) (internal quotation marks



1
  “The analysis of discrimination claims under § 1981 is identical to the analysis of Title VII claims.” Body by Cook,
Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 386 (5th Cir. 2017). The only “substantive differences between the
two statutes [is] their respective statute of limitations and the requirement under Title VII that the employee exhaust
administrative remedies.” Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 992 (5th Cir. 2005). Neither of these
differences is relevant here.
2
  Accordingly, the Court assumes for the sake of argument that OLOL is not exempt from the LEDL’s requirements.

                                                         12
omitted). If the employer satisfies its burden, the presumption of discrimination is rebutted, and

“the employee must offer some evidence that the reason proffered was a pretext for discrimination,

or a motivating factor for the employment discrimination was the plaintiff’s protected

characteristic[s].” Id. (internal quotation marks omitted).

         Dr. Story’s case fails at the prima facie stage because she has not identified any similarly

situated persons outside of her protected classes who were treated more favorably. “[C]ritically,

the plaintiff’s conduct that drew the adverse employment decision must have been nearly identical

to that of the preferred comparator who allegedly drew dissimilar employment decisions.” Lee v.

Kansas City S. R.R. Co., 574 F.3d 253, 260 (5th Cir. 2009). Dr. Story has not identified any

similarly situated employee who engaged in remotely comparable conduct yet was treated more

favorably. Even accepting Dr. Story’s version of events at the meeting, which are wholly

contradicted by five witnesses, she openly argued with administration, raised her voice, and

displayed arguably insubordinate behavior by continually questioning and challenging their

assertions and explaining that this purported “mistreatment” was why physicians leave the medical

field. (See Doc. 47-11 at 9–10). Moreover, she admits that she refused to leave the meeting despite

being told to do so by Dr. Chastain multiple times. (Id. at 10). Even if her account were true, Dr.

Story has not shown that any similarly situated employee to whom she points engaged in conduct

that is in any way similar, let alone close to identical.3 Accordingly, she cannot state a prima facie

case of employment discrimination.

         Nevertheless, even if Dr. Story could demonstrate a prima facie case, her claim would fail

under the McDonnell Douglas burden-shifting analysis because she has not submitted any


3
 The closest Dr. Story comes to identifying a similarly situated coworker is her reference to Dr. Johnson being “loud”
and raising her voice. (See Doc. 47 at 18). But Dr. Story has pointed to no corroborating evidence demonstrating that
Dr. Johnson acted comparably at any time, and Dr. Johnson testified that she has never acted in a manner that would
subject her to discipline. (Doc. 50-3 at 4).

                                                         13
evidence of pretext. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 807 (1973). OLOL

has unquestionably identified a legitimate, nondiscriminatory reason for its decision to fire Dr.

Story––her conduct at the November 11, 2016 meeting. While Dr. Story devotes a significant

amount of time in her brief to disputing her conduct, as well as the underlying reasons for the

meeting itself (i.e., her lack of production), a Title VII plaintiff cannot simply dispute the

underlying facts of an employer’s decision to show pretext. See LeMaire, 480 F.3d at 391. At the

pretext stage, the plaintiff must submit evidence “demonstrating that discrimination lay at the heart

of the employer’s decision.” Price v. Fed. Exp. Corp., 283 F.3d 715, 720 (5th Cir. 2002). When

demonstrating pretext, the “dispute is not whether the incident happened.” Burton v. Freescale

Semiconductor, Inc., 798 F.3d 222, 235 (5th Cir. 2015). Rather, the correct inquiry is whether the

employer’s perception of the employee’s conduct, “accurate or not, was the real reason for her

termination.” Evans v. City of Hous., 246 F.3d 344, 355 (5th Cir. 2001) (internal quotation marks

omitted).

       Here, Dr. Story has offered no evidence that OLOL’s perception of her conduct was not

the real reason for her termination. The undisputed evidence in the record demonstrates that OLOL

had no intention of firing Dr. Story and had offered to have the meeting to provide Dr. Story with

the advice and support necessary to avoid a production-based decrease in salary. Dr. Story’s

argument regarding OLOL’s “shifting” reasons for firing her is not supported by the record. OLOL

explained why it opted to fire her without cause (which is its standard operating procedure for

termination of any employee). And Dr. Story’s stray reference at the end of her response brief that

OLOL “advised the Louisiana Workforce Commission that Dr. Story resigned” is misleading––

the human resources employee who processed the Separation Notice Dr. Story points to selected

“resigned/quit” because Dr. Story herself initially requested that she be permitted to resign. (Doc.



                                                 14
47-19 at 1). The subsequent notice correctly represents that Dr. Story was terminated. (Id. at 2).

Accordingly, Dr. Story has presented no evidence that OLOL’s stated reason for terminating her

is a pretext for discrimination, and her Title VII, § 1981, and LEDL claims cannot survive

summary judgment.

           B.       Age Discrimination

           Dr. Story’s age discrimination claim also fails. The ADEA prohibits employers from

terminating or otherwise discriminating against any individual with respect to “compensation,

terms, conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C.

§ 623(a)(1). “When a plaintiff alleges disparate treatment, liability depends on whether the

protected trait (under the ADEA, age) actually motivated the employer’s decision.” Reeves v.

Sanderson Plumbing Prod., Inc., 530 U.S. 133, 141 (2000) (internal quotation marks omitted).

“That is, the plaintiff’s age must have actually played a role in the employer’s decisionmaking

process and had a determinative influence on the outcome.” Id. (internal quotation marks omitted).

           An ADEA prima facie case is similar (but not identical) to one under Title VII. A plaintiff

must demonstrate that she was: (1) terminated; (2) qualified for her position; (3) a member of the

protected class4 at the time of termination; and (4) either (i) replaced by someone outside of her

protected class, (ii) replaced by someone younger, or (iii) otherwise terminated because of her age.

Rachid v. Jack in the Box, Inc., 376 F.3d 305, 309 (5th Cir. 2004).

           If the plaintiff can establish a prima facie case of age discrimination, courts apply the

McDonnell Douglas burden-shifting analysis. Jackson v. Cal-Western Packaging Corp., 602 F.3d

374, 378 (5th Cir. 2010). At the third stage of the analysis, the plaintiff “must prove that age was




4
    Individuals 40 years of age and older belong to the protected class under the ADEA. 29 U.S.C. § 631(a).

                                                          15
the ‘but for’ cause of the challenged adverse employment action.” Reed v. Neopost USA, Inc., 701

F.3d 434, 440 (5th Cir. 2012).

         Even if the Court accepts that Dr. Story has demonstrated a prima facie case of age

discrimination,5 she has not submitted any evidence suggesting that age was even a factor in

OLOL’s decision to terminate her, let alone the “but for cause.” See Moss v. BMC Software, Inc.,

610 F.3d 917, 927 (5th Cir. 2010). Accordingly, summary judgment on Dr. Story’s ADEA claim

should be granted.

                                             IV. CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment (Doc. 44) is GRANTED, and all claims asserted by Plaintiff Gay M. Story in this

lawsuit are DISMISSED WITH PREJUDICE. The Court will issue a final judgment separately.

         Signed in Baton Rouge, Louisiana, on February 12, 2019.



                                                     S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




5
  This would be a significant assumption, as Dr. Story has not submitted any evidence beyond her own speculation
that she was actually replaced by someone younger (Ammons and Dr. Gamboa). Conversely, Drs. Johnson and
Kilpatrick (who are 62 and 56, respectively) each testified that Dr. Story’s former patients were split up amongst the
remaining endocrinology physicians, which included Dr. Johnson, Dr. Kilpatrick, and Dr. Gamboa. (See Docs. 50-3
& 50-6).

                                                         16
